[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO DISMISS
The defendant in the above entitled matter has filed a Motion to Dismiss the tax appeal instituted by the plaintiff. The defendant asserts various grounds for the motion to dismiss and the court previously denied, in a hand written opinion, the motion to dismiss insofar as it was based upon claims relating to the return day, the bond and the naming of a proper party. See such cases as Concept AssociatesLTD. v. Board of Tax Review, 229 Conn. 618 (1994); Hanover LTDPartnership I v. Board of Tax Review, 232 Conn. 392 (1955); Galluzzov. Fairfield Board of Tax Review, — CSCR -, Superior Court, Bridgeport (February 21, 1995) (Freedman, J.). The court then held an evidentiary hearing with respect to the remaining grounds on the motion to dismiss which asserted that there was no writ of summons or citation served upon the defendant to appear before the Superior Court.
The review of the original court file reveals that there was no writ of summons or citation filed in court. The documents served upon the Town of Fairfield consists of an application, with schedule A attached, and does not contain either a citation or a writ of summons which is an essential element to the validity of the jurisdiction of the Superior Court. Hillman v. Greenwich, 217 Conn. 520, 525-526 (1991);Sassone v. Lapone, 8 CSCR 325 (1993) (February 9, 1993) (Rush, J.).
Accordingly the motion to dismiss is granted on the basis of ground number one for the Motion to Dismiss.
RUSH, JUDGE